PoR ouaNTO, en nuestra resolución de 17 de junio de 1937 con-firmamos la nota del registrador en este caso que denegaba la ins-cripción de cierta parcela de terreno a favor del recurrente;
Pos CUANTO, la resolución referida se basó fundamentalmente en el carácter público, y por lo tanto inalienable, de la parcela en cues-tión, desprendiéndose dicho carácter de la descripción escrituraria que lee como sigue:
“Rústica: Solar sito en el barrio Maresúa, término municipal de San Germán, Puerto Rico, sitio ocupado por el cementerio de esta ciudad; de una cabida de dos áreas, noventa y siete centiáreas; colindante por el Norte y Oeste, con terrenos de la Sucesión de Amparo Gareés; y por el Este y Sud, con solares del Municipio de San Germán.”
Por CUANTO, se nos ha pedido la reconsideración de dicha resolu-ción debido a que la misma fue dictada en ausencia de alegato al-guno por parte del recurrente, cuya ausencia ha sido satisfactoria-mente explicada, y por cuanto en dicho alegato se levanta el punto de que el solar vendido si bien estaba dispuesto para ampliación del cementerio, no había sido, al tiempo de la venta, dedicado a ese uso por el Municipio de San Germán;
Por cuanto, es al registrador recurrido a quien debe convencerse del alegado estado de la propiedad, teniendo nosotros que ceñirnos al contenido de la escritura calificada;
■ Por tanto, se declara sin lugar la reconsideración solicitada sin perjuicio de que el recurrente pueda acudir de nuevo, con la debida documentación, ante el registrador.
El Juez Asociado Sr. Córdova Dávila no intervino.